Citation Nr: 0305586	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-07 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to financial assistance in providing an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran, who is representing himself in this appeal, had 
active military service from March 1975 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Service connection has been established for dysthymic 
disorder assigned a 70 percent disability evaluation, right 
tarsal tunnel syndrome assigned a 20 percent disability 
evaluation, left tarsal tunnel syndrome assigned a 20 percent 
disability evaluation, diabetes mellitus assigned a 20 
percent disability evaluation, residuals of right 
gamekeeper's thumb assigned a 10 percent disability 
evaluation, tinnitus assigned a 10 percent disability 
evaluation, tender scar right ankle assigned a 10 percent 
disability evaluation and tender scar left ankle assigned a 
10 percent disability evaluation.  The combined service-
connected disability rating is 90 percent, and the veteran is 
in receipt of a total disability evaluation based on 
individual unemployability (TDIU).  

In a statement dated in August 2001, the veteran asserted 
that VA was not taking into account all aspects of his 
diability, including his diabetic retinopathy.  This 
statement is an informal claim for service connection for a 
disability manifested by visual impairment.  Because visual 
impairment is a factor in determining eligibility  for 
assistance in providing an automobile or other conveyance, 
the claim for service connection for a disability manifested 
by visual impairment is inextricably intertwined with the 
current claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 
12 Vet. App. 11 (1998).  Therefore, before the Board 
addresses the issue certified on appeal, the RO must address 
the inextricably intertwined claim by the veteran that he is 
entitled to service connection for disability manifested by 
visual impairment.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must develop and adjudicate 
the veteran's claim for service 
connection for a disability manifested by 
visual impairment, to include diabetic 
retinopathy.  If the claim is not 
resolved in the veteran's favor, the RO 
must provide the veteran with notice of 
the procedure for completing an appeal of 
that claim to the Board of Veterans' 
Appeals in accordance with the provisions 
of 38 U.S.C.A. § 7105.  The veteran must 
be afforded an opportunity to complete 
the appeals process. 

2.  The RO should readjudicate the 
appellant's claim of entitlement to 
financial assistance in providing an 
automobile or other conveyance and 
adaptive equipment, or for adaptive 
equipment only, taking into account the 
result of the claim for service 
connection for visual impairment.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence submitted, 
any additional applicable law and 
regulations, and the reasons for the 
decision.  

3.  The RO must ensure that developement 
of the claims is carried out in 
accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq.].  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


